RESOLUCIÓN.
Puerto Rico, Septiembre veinte y ocho de mil novecientos. — Visto el presente recurso gubernativo, interpuestopor Don Gregorio Kuinlan, contra negativa del Registrador de la Propiedad de Arecibo, á inscribir una escritura de compra-venta de finca rústica. — Resultando de los antecedentes que se consignan en dicho documento: Que por escritura pública, otorgada en la Villa de Arecibo, ante el Escribano de la misma Don Francisco de Torres, en diez y seis, de Octubre de mil ochocientos cincuenta y cinco, los hermanos Don Juan Ruperto y Don Francisco de Cotto, ampliando la fianza ofrecida por Don Prudencio Rada, á favor del Ayuntamiento de Manatí para garantir el cumplimiento de lascondiciones del remate de abasto de carnes, efectuado por Don Joaquín Inchauspe, fianza que no 'estimó suficiente la Junta Municipal de aquel pueblo, se constituyeron fiadores demancomún et in sólidvm para responder en lo que no alcanzarela garantía ofrecida por Rada, del cumplimiento de las obligaciones contraídas por Inchauspe; á cuyo fin hipotecaron dos parcelas de terreno, radicadas en el partido de Arecibo, la una de setenta y cuatro cuerdas, en el sitio del “Junco”, con casa de habitación, colindante por Saliente, Don Agustín Correa, Poniente, Pedro_ Santos; Norte, Gregorio Colón;, y Sud, el mismo Correa; y la otra de treinta y seis cuerdas y un quinto de otra, en el sitio del “Coto”, colindante por Saliente, Don Pedro Rosso y Manuel Padilla; Poniente, Benedicto Olmo ; Norte, José Ero y Ceferino Soto, y Sud, Don Nicomedes. Marrero, cuyos terrenos les pertenecían en ■ propiedad por*405herencia de su tía Doña Tomasa Batista, á quien correspondían por adjudicación que se le hiciera en la testamentaría de su esposo Don Juan Jacinto Olmo, según la hijuela que se le formó y de la que se le había librado copia en quince de Diciembre de mil ochocientos cuarenta y seis, según se consigna en dicha escritura de ampliación de fianza, de la que se tomó razón al folio 81 del libro 3? de anotaciones del antiguo oficio de hipoteca. — Resultando: Que iniciado expediente de apremio por el Ayuntamiento de Manatí, para hacer efectivas las responsabilidades pendientes de Don Prudencio Rada y Don Joaquín Inchauspe, se embargaron en el año de mil ochocientos noventa y cuatro, por disposición del Alcalde de aquel pueblo, las dos. parcelas de terreno ofrecidas en garantía por los hermanos Coto; y seguida después de la ejecución exclusivamente contra la de treinta y seis cuerdas y un quinto, radicadas en el sitio del “Coto’’, por estimarse de valor suficiente para cubrir el total débito pendiente de los principales deudores, se segregó de ella un trozo de terreno de trece cuerdas setenta •céntimos de otra, que se entregó á Don Eduardo Rosso, como representante de la Sucesión de Don Manuel Rosso y San Hilario, por convenio con el Ayuntamiento, y las veinte y dos y media cuerdas restantes se adjudicaron á Don Francisco Sicardó, quien á su vez las cedió y traspasó á Don Gregorio Kuinlan; y que aprobada á favor de éste la cesión por el Ayuntamiento de Manatí, le fué otorgada á Kuinlan la escritura real de venta por el Síndico del Municipio Don Antonio Castro y Gay, en siete de Abril último en la Villa de Arecibo, ante el Notario de la misma Don Juan Zacarías Rodríguez, en cuya escritura se hace constar que la finca objeto de la compra-venta se identificó, según su actual estado y sus nuevos linderos, después de la segregación de las trece cuerdas setenta céntimos entregadas á Don Eduardo Rosso, en los términos siguientes: Finca rústica situada en el término municipal de Arecibo, barrio de Hato-Abajo, lugar del Coto, compuesta de *406veinte y dos cuerdas cincuenta céntimos, equivalentes á ocho hectáreas, ochenta y cuatro áreas, treinta y cuatro centiáreas de terreno alto y llano, en pastos naturales y yerba de guinea, con un bohío de madera cobijado de paja, y algunas palmas de coco, y lindante por el Norte con la Sucesión de Don Manuel Guillán y Don Marcos Betancourt; al Sud y Saliente con tierras de la Sucesión de Don Manuel Rosso y al Poniente con las del Presbítero Don Lucas Lladó, Don Bartolomé Calafell y Don Serapio González. — Resultando: Que presentada dicha escritura para su inscripción en el Registro de la Propiedad de Arecibo, la denegó el Registrador, según nota puesta al pie de la misma escritura, porque la finca que comprende, constante de veinte y dos cuerdas cincuenta céntimos, transmitida á Don Gregorio Kuinlan en concepto de cesionario del rematista Don Francisco Sicardó, no aparecía inscrita bajo la descripción con que se la determina á favor de los ejecutados Don Juan y Don Francisco Coto; constando registrada á favor de Doña Carmen García de Que vedo y López, al folio 182 del tomo 32 de aquel Ayuntamiento, finca número 1,645, inscripción 1?, una finca que por su procedencia, situación y medida superficial, induce á creer que sea la misma de que se trata; y que notificada la negativa del Registrador al interesado Don Gregorio Kuinlan, como no se presentara éste á recoger el documento, lo remitió el Registrador á este Tribunal, á los efectos de la Orden General No. 99, informando después por escrito, así como el interesado Don Gregorio Kuinlan, lo que estimaron conveniente á su respectivo derecho. — Resultando: Que en confirmación de los fundamentos de su nagativa, ha presentado el Registrador con su informe, una certificación literal del asiento de toma de razón en los libros del antiguo Registro de Arecibo, de la hipoteca constituida por los hermanos Coto, como fiadores de Don Prudencio Rada y Don Joaquín Inchauspe, sobre las dos porciones de terreno de su propiedad, de que se ha hecho mérito en el primer resultando, cuya descripción conviene exactamente con la *407reseñada en el mismo, y otra certificación también literal de la inscripción en los libros del moderno Registro, á favor de Doña Carmen García de Quevedo y López, de una finca rústica, sita en el barrio de Hato Abajo, de aquel término municipal, compuesta de veinte y dos cuerdas cincuenta céntimos de otra, equivalentes á ocho hectáreas, ochenta y cuatro áreas y treinta y cuatro centiáreas de terreno, á pastos; conlindante al Norte y Oeste con el camino que conduce al “Pajuil”, y al Sud y Este, dos caminos que llevan al sitio denominado “Villa-Nueva” y cuya finca era parte de otra de mayor cabida, de la que se había segregado, y cuya posesión tenía inscrita Doña Carmen Guillán y Lozada al folio 180 del tomo 24 de Arecibo, finca número 1,128, inscripción 1 “ — Resultando: Que, librado mandamiento al Registrador de la Propiedad para que remitiera á este Tribunal Supremo certificación literal del asiento relativo á la finca de Doña Generosa Guillán, de la que se dice segregada la anteriormente descrita, de la certificación librada por el Registrador, aparece que dicha finca está situada en el mismo término municipal de Arecibo y barrio de Hato-Abajo, sin determinar el sitio, y que mide treinta y una cuerdas ochenta y cinco y medio centavos, equivalentes á doce hectáreas, cincuenta y dos áreas, dos centiáreas de terreno llano, en pastos, y se compone de dos porciones, de las cuales la menor era tributaria de.la mayor, á saber: una de veinte y dos cuerdas cincuenta centavos, ó sean ocho hectáreas, ochenta y cuatro áreas, treinta y cuatro centiáreas, lindando al Norte y Oeste con el camino que conduce al “Pajuil”, y al Sud y Este dos caminos que llevan al sitio denominado “Villa-Nueva”, y otra de nueve cuerdas treinta y cinco y medio .centavos, ó sean tres hectáreas, sesenta y siete áreas, sesenta y nueve centiáreas, que raya al Norte con la ribera marítima, al Sud con la carretera que conduce á Hatillo, al Este con la finca de Doña Serafina Guillán, y al Oeste con la de Doña Hortensia, del mismo apellido; cuya finca, en unión de otras más que formaban una agrupación, *408la habían adquirido pro-indiviso los hermanos Don Manuel, Doña María Hortensia, Doña Generosa y Doña Serafina Guillán y Lozada, y posteriormente se había adjudicado ála Doña Generosa á título de adjudicación en pago de herencia testada, sin que se determine de quién, en la certificación aludida. — Considerando : Que es precepto general establecido en el artículo 20 de la Ley Hipotecaria vigente en esta Isla, que para inscribir ó anotar los títulos en que se transfiera ó grave el dominio ó la posesión de bienes inmuebles ó derechos reales, deberá constar previamente inscrito ó anotado el derecho de la persona que otorgue, ó en cuyo nombre se haga la trasmisión ó gravamen, y que los Registradores denegarán la inscripción de dichos títulos, mientras no se cumpla este requisito, siendo responsables directamente de los perjuicios que causen á un tercero, por infracción de aquel precepto; pero que esto, no obstante, podrán inscribir, sin dicho requisito, los títulos otorgados por personas que hubiesen adquirido el derecho sobre los mismos bienes con anterioridad al día en que empezó á regir la Ley Hipotecaria, siempre que justifiquen su adquisición con documentos fehacientes, y no estuviese inscrito el mismo derecho á favor de otra persona; y por consiguiente que no apareciendo inscrita la finca rústica de • que se trata á favor de los hermanos Don Juan Ruperto y Don Francisco Cqtto, ni de sus herederos, en cuyo nombre es que ha otorgado el Síndico del Ayuntamiento de Manatí la escritura de venta á Kuinlan y no habiendo acreditado éste con documento' fehaciente que los hermanos Cotto hubiesen adquirido su derecho sobre la finca en cuestión con anterioridad al día en que comenzó á regir en esta Isla la Ley Hipotecaria, pues para este efecto no basta la simple referencia que en la escritura de venta se hace de los títulos de propiedad d'e los referidos hermanos, ni que éstos, diciéndose dueños de ella la hubiesen hipotecado y constase inscrita la hipoteca en los libros del antiguo Registro, como lo declaran las resoluciones de la Dirección General de trece de Agosto de mil *409•ochocientos sesenta y tres y veinte y ocho de Diciembre de mil ochocientos ochenta; con tales antecedentes era de rigurosa aplicación el precepto general establecido en el artículo 20 de la expresada ley, y se imponía la negativa del Registrador á inscribir la escritura de venta de que se trata en el presente recurso. — Considerando : Que si bien con los datos •que obran en este expediente no cabe afirmarse que la finca vendida á Kuinlan sea la misma que aparece inscrita con anterioridad á favor de Doña Carmen García de Quevedo, como supone el Registrador de la Propiedad, puesto que si ambas convienen en que radican en el mismo término municipal y en el propio barrio, y en la extensión superficial de las mismas, que en ambas es de veinte y dos y media cuerdas de terreno, en cambio difieren esencialmente en cuanto á los linderos que aparecen distintos, y en la procedencia de una y otra, pues al paso que la vendida á Kuinlan, según los antecedentes que se relacionan en la escritura de venta, fué segregada de una porción de terreno de treinta y seis -cuerdas y un quinto, que formaban un solo cuerpo, y que pertenecían, según se dice, á los hermanos Don Juan Ruperto y Don Francisco Cotto, la de Doña Carmen García procede, según la certificación últimamente remitida por el Registrador, de otra finca de menor extensión, pues no excedía de treinta y una cuerdas, dividida en dos porciones, la una de veinte y dos y media cuerdas, que parece ser la vendida á Doña Carmen García, y la otra de nueve cuerdas treinta y cinco y medio centavos, que hubo la anterior dueña Doña Generosa Guillán, en unión de otras fincas más, en condominio con sus hermanos, y le fué después adjudicada en pago de una herencia que no se determina; circunstancias que más bien contradicen que confirman la identidad pretendida de ambas fincas; esto no obstante, como siempre resulta que la vendida á Kuinlan no aparece previamente inscrita á favor de los hermanos Cotto ni de sus herederos, no es procedente su inscripción en el Registro de la Propiedad, sin perjuicio del derecho de la parte interesada *410para pedir la anotación preventiva de la escritura, á tenor de lo que sobre el particular ordena en su último apartado el mismo artículo 20 de la referida Ley Hipotecaria. — Vistas las disposiciones legales citadas. — Se confirma la nota puesta por el Registrador de la Propiedad al pie de la escritura de compra-venta dé que se trata en el presente recurso, en cuanto por ella se deniega la inscripción de la misma en el Registro de la Propiedad, por el primero de los motivos en que se funda, ó sea, por no constar previamente inscrita á favor de los ejecutados Don Juan Ruperto y Don Francisco Cotto, la finca objeto de dicho contrato de compra-venta; y devuélvase al Registrador de Arecibo la referida escritura, con copia certificada de la presente resolución, qu'e se publicará en la Gaceta Oficial, para su notificación y demás efectos procedentes. — Lo acordaron y firman los Sres. del Tribunal, certifico.
José S. Quiñones. — José C. Hernández. — José M> Figueras. — Luis Sulzbacher. — E. de J. López Gaztambide, Secretario. ■